UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7565



TOMMY RAY ROBINSON,

                                            Plaintiff - Appellant,

          versus


ALVIN HOUSTON, Lieutenant; B. FORD, Sergeant;
R. GANT, Sergeant; W. PINKETT, Correctional
Officer II; D. CHASE, Correctional Officer II;
M. STEVENSON, Correctional Officer II, A.
SMITH, Officer,

                                           Defendants - Appellees.



                            No. 00-7566



TOMMY RAY ROBINSON,

                                            Plaintiff - Appellant,

          versus


ALVIN HOUSTON, Lieutenant; BERNARD FORD, Ser-
geant; DION PINKETT, Correctional Officer II;
DARRICK   CHASE,   Correctional  Officer   II;
MAURICE STEVENSON, Correctional Officer II;
REGINALD GANT, Sergeant; EUGENE NUTH, Warden,
Maryland Penitentiary; J. OWENS, Property Room
Officer; OFFICER SMITTY; OTHER UNKNOWN NAMED
DEFENDANTS, et al,

                                           Defendants - Appellees.
Appeals from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-96-
1298-AMD, CA-96-896-AMD, CA-96-1388-AMD)


Submitted:   January 17, 2002          Decided:   January 25, 2002


Before WILKINS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Terry Ray Robinson, Appellant Pro Se. John Joseph Curran, Jr.,
Attorney General, Stephanie Judith Lane-Weber, Assistant Attorney
General, Wendy Ann Kronmiller, Assistant Attorney General, Toni-
Jean Lisa, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore,
Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Tommy Ray Robinson appeals the district court’s order granting

the Defendants’ motion for judgment as a matter of law in his

action alleging violations of 42 U.S.C.A. § 1983 (West Supp. 2001).

We have reviewed the record and the district court’s opinion, as

supported by its reasons as stated from the bench, and find no

reversible error.     Accordingly, we affirm on the reasoning of the

district court.   See Robinson v. Houston, Nos. CA-96-1298-AMD; CA-

96-896-AMD; CA-96-1388-AMD (D. Md. Sept. 27, 2000).

     We deny Robinson’s motion for a transcript at government

expense because he has failed to establish grounds for the tran-

script.   See 28 U.S.C. § 753(f) (1994).    We also deny Robinson’s

motion for appointment of counsel and dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                            AFFIRMED




                                   3